DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claims 1-14 have been cancelled.  Claims 16-19 are original or were previously presented.  Claims 15 is currently amended.  Claims 15-19 are pending and have been fully considered.  The currently pending claims are drawn to a method.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws certain previous Office action’s (OA) (i.e, 07/21/2022) Claim Objections and 35 USC §112 and §103 rejections in view of certain claim cancellations and amendments to claim 15, Applicant’s remarks and a consideration of the pertinent objections/rejections.  Also, the claim related Drawings objection is removed but the specification related objection remains.  However, Examiner believes new objections and 35 USC §103 rejections are appropriate and has applied such objections/rejections to the noted claims.
Response to Amendment
In their reply dated November 30, 2022, Applicant amended the claims ostensibly to address certain issues in the prior Office action (OA).  Applicant also presents arguments concerning the merits of the claims and the prior rejections.  
  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new objections and rejections, adds a new reference, and applies one or more new claim interpretations, and grounds of rejections in this OA to address these issues.  Any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.  Examiner has also added additional or new objections and rejections.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the concept of “controllably release biocide into water returned to the feed tank” as described in the [0019] of the specification.  In Fig. 1, for example, the feed tank is reference 1 but there is no showing of water being returned to the feed tank.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 15-19 are objected to because of the following informalities:  
Claim 15 states: “providing a second biocide source containing a biocide in communication said first biocide source” and providing a third biocide source containing a biocide in communication said second biocide source. . .”  The underlined portions appear to be missing ‘with’ after communication. 
Claim 19 mention “said valves” but base claim 17 refers to “a plurality of valves.”  That is, ‘said valves’ is inconsistent with “a plurality of valves” in the base claim.
Claims 18 and 19 refer to a system rather than a method.  This is assumedly an error since base claim 17 is a method.  The preamble of claim 17 is “The biocide delivery method of claim 16. . .”
One or more of these issues was previously presented but they were not addressed.
Claims 16-19 depend on claim 15.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey et al. (US6017461) in view of Jolly (US20190106340) and Scaringe et al. (US20060124517).
Regarding claims 15-19, Garvey discloses a method of treating water with a biocide comprising the steps of: 
providing a feed tank 15 in communication with a first biocide source 25 containing a biocide (32A-32B, silver ionizer Fig. 2; col. 3, line 16 – col. 4, line 5); 
adapting said first biocide source to receive water from said feed tank and to release biocide (Fig. 2, Item 32A-32B, silver ionizer in the ion supply unit (ISU)) into water received from said feed (Fig. 1, Item 15); 
providing a second biocide source (Fig. 2, Item 32B, silver ionizer in the ISU) containing a biocide in communication [with] said first biocide source, said second biocide source releases biocide into water received from said first biocide source (Fig. 2, Item 32A, silver ionizer in the ISU); and
providing a product tank (Figure 2, Item 26A-26B, concentrate source and generator in the ISU)
Therefore, Garvey discloses the claimed invention, except wherein
said second biocide source is a membrane; 
providing a third biocide source containing a biocide in communication [with] said second biocide source, said third biocide source releases biocide into water received from said second biocide; and 
the product tank is in communication with said third biocide source and adapted to receive water from said third biocide source.
Jolly discloses a system and method for delivering silver ion biocide and relates to passing water from a water system through a silver ion release module and optional high-concentration silver ion release module (Abstract).  The system includes an analyzer, detector, and/or controller for monitoring the concentration of silver ion and adjusting the flow path, flow rate, temperature and/or pH of the water in order to obtain the desired concentration of silver ion (Id.).
Jolly discusses a third biocide source (Table 2, Cartridge 3), where said third biocide source releases biocide into water received from said second biocide source (Table 2, Cartridge 2); and 
a product tank 120 (Fig. 3) in communication with said third biocide source (Table 2, Cartridge 3) and adapted to receive water from said third biocide source (Jolly, Table 2, Cartridge 3).  
Scaringe et al. (Scaringe) discloses a manually-operated lightweight, portable, water purification device used to recover potable water from any water source (Abstract).  The device, requires no external power and removes salt and other impurities from source water while also disinfecting it (Id.).  A symmetrical reverse osmosis (RO) membrane coupled with a pre-filter is used to remove salt and impurities from the raw water where metal biocides are integratable to disinfect the permeate, improve wet storage and significantly reduce biofouling within the RO membrane (Id.).  
Biocide is located inside a low-pressure permeate tube to disinfect the drinking water produced, where the biocide is formulated to dissolve and enter the water stream as the permeate stream flows over the biocide ([0020]).  In this configuration, the biocide/chelating agents are designed to dissolve slowly to produce residual metal biocide content during the entire water-production life of the membrane (Id.).  
A second biocide is located in the coarse filters, that is in the high pressure raw water (brine-side of the membrane) and referred to as the high pressure Raw Water Biocide (RWB), where it is preferable to use a slowly dissolving biocide ([0021], [0027]).  The purpose of the RWB is to slowly dissolve, so that when the device is inactive for any extended period of time the treatment metals will dissolve and act as a preservative to prevent bio-fouling from destroying the membrane during storage (Id).  This is a membrane that is effectively a biocide source that releases biocide into water.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garvey to incorporate the teachings of Jolly to provide a third biocide source for better control and enhancement of the  water purification system.  Further, an additional biocide source is merely a duplication of a known element without no clear patentable significance unless it can be shown to produce a new and unexpected result.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a membrane as a biocide source since Scaringe demonstrates that such a membrane can hinder or resist biological growth due to the presence and release of the biocide and can also employ low concentration metal biocides which is still effective to disinfect water, with for example, little or no taste imparted to drinking water ([0018], [0019]).  This is also a simple substitution one known element or the membrane biocide source, for another, to obtain the predictable result of inhibiting microbial or biological growth.
Additional Disclosures Included: Claim 16: Said first, second and third biocide sources contain silver as said biocide (Garvey, col. 1, lines 27-37; Jolly, Abstract; Scaringe, [0018], claim 16 analysis); Claim 17: The biocide delivery method further includes a plurality of valves in communication with said second biocide source, said plurality of valves form a feedback loop adapted to recirculate water within said second biocide source (Jolly, Figure 6, Item V); Claim 18: The biocide delivery system further includes a fourth biocide source in communication with said second biocide source, said fourth biocide source replenishes biocide released by said second biocide source (Jolly, Table 2, Cartridge 4); and Claim 19: The delivery system further includes a conductivity meter, said conductivity meter (Fig. 12, Item 220) in communication with at least one of said valves and controls the operation of at least one of said valves (Fig. 12, Item V).
Response to Arguments
	Applicant’s arguments filed 11-30-2022 have been fully considered and are persuasive.  However, in view of the claim amendments, Examiner has modified the rejections such that one or more arguments may no longer be applicable.  For example, Examiner did not apply Tharp in this OA.  The use of Tharp was a major contention in Applicant’s remarks.
	With respect to the amended claims, Examiner has added one or more new references and additional or clarified rationales with respect to any new or amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/Examiner, Art Unit 1779